Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.   For purposes of examination, the phrase “optionally, a dark level for the plurality of pixels” has not been given patentable weight.
All dependent claims of the claims stated above are also rejected under 112 as carrying the same problems as stated above since they are dependent from the rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Waxman et al (US 2018/0266944).
With regard to claim 1, Waxman et al teach in accordance with figure 4 of an optical sensing system comprising:
at least one electro-optical sensor comprising an adjustable field of view (sensor mounted on a pan-tilt unit; para 91); at least one reflective member comprising a diffuse reflector surface (calibration reflector panel such as Spectralon which is a diffuse reflector; para 122) positioned within the field of view of the at least one electro-optical sensor; and
at least one controller configured to generate calibration parameters for the at least one electro-optical sensor based on data for at least one exposure detected by the electro-optical sensor when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor (para 122).
With regard to claim 2, Waxman et al teach of wherein the calibration parameters for the at least one electro-optical sensor are representative of an amount of spectral/radiometric illumination from the atmosphere (ambient environment; para 117 “Adapting the Sensor to the Ambient Environment) in exposures captured by the at least one electro-optical sensor (para 122).

With regard to claim 4, Waxman et al teach of wherein the at least one spectral band is between 400 nm and 2.5 µm (1.95-2.50 µ; para 112, lines 3-4).
With regard to claim 5, Waxman et al teach of wherein the calibration parameters are based on data for a plurality of exposures detected by the electro-optical sensor (para 122), and wherein the intensity count for each of the plurality of spatial pixels for each spectral band is an average intensity count for each of the plurality of exposures (para 122).
With regard to claim 6, Waxman et al teach in accordance with figure 4 of wherein the electro-optical sensor comprises a panning mechanism (pan-tilt unit)for adjusting the field of view of the electro-optical sensor, such that the field of view of the electro-optical sensor can be repositioned from a first position (the sensor is adjusted to view the calibration reflector), in which the diffuse reflector surface is within the field of view, to a second position, in which the diffuse reflector surface is not within the field of view (the sensor is adjusted to view the gas)(para 91 and para 122).
With regard to claim 11, Waxman et al teach wherein after the calibration parameters are calculated, the at least one controller is configured to:
adjust a position of the field of view of the at least one electro-optical sensor so that an object to be identified is within the field of view; and
cause the at least one electro-optical sensor to detect data for the at least one exposure when the object to be identified is within the field of view of the at least one electro-optical sensor (calibration data is used to detect data of the object (para 124-125 and claim 1, section g).
With regard to claim 12, Waxman et al teach of wherein the data for the at least one exposure when the object to be identified is within the field of view comprises an intensity count for each of a plurality of pixels for at least one spatial band, and
wherein the at least one controller is configured to determine an absolute reflectivity for each pixel for the object to be identified based on the calibration parameters, the intensity count for each of the plurality of pixels (para 122 and claim 1, section g).  
With regard to claim 13, Waxman et al teach of wherein the at least one controller is configured to compare the determined absolute reflectivity for each pixel for the object to be identified to reflectivity values for known objects to identify the object to be identified (para 116, lines 1-5).
With regard to claim 17, Waxman et al teach in accordance with figure 4 of a method for calculating calibration parameters for at least one electro-optical sensor, comprising:
obtaining at least one exposure of a diffuse reflector surface (calibration reflector such as Spectralon which is a diffuse reflector; para 122) by the at least one electro-optical sensor (sensor; para 91);
determining an intensity count for a plurality of pixels for at least one spectral band for the at least one exposure with the diffuse reflector surface within a field of view of the at least one electro-optical sensor (para 112); and
calculating calibration parameters for the at least one electro-optical sensor based on the determined intensity counts for the plurality of pixels (claim 1, section g).
With regard to claim 18, Waxman et al teach of detecting dark levels in pixels of the at least one exposure, wherein calculating the calibration parameters comprises removing the detected dark levels from the determining intensity counts for the plurality of pixels (claim 1, section g).
With regard to claim 19, Waxman et al teach of adjusting the field of view of the at least one electro-optical sensor and obtaining at least one exposure for a scene including an object to be identified (para 91 and para 122).
With regard to claim 20, Waxman et al teach in accordance with figure 4 of a method for directly measuring reflectivity of objects in a scene with at least one electro-optical sensor, the method comprising:
obtaining at least one exposure with a diffuse reflector surface (calibration reflector panel such as Spectralon which is a diffuse reflector; para 122) within a field of view of the at least one electro-optical sensor (sensor mounted on a pan-tilt unit; para 91);
determining an intensity count for a plurality of pixels for at least one spectral band for the at least one exposure with the diffuse reflector surface within the field of view of the at least one electro-optical sensor (para 112);
adjusting the field of view of the at least one electro-optical sensor so that a scene comprising an object to be identified is within the adjusted field of view (para 91);
obtaining at least one exposure of the scene by the at least one electro-optical sensor (para 122);
determining an intensity count for a plurality of pixels for the at least one spectral band for the obtained at least one exposure of the scene (para 112 & 122); and
dividing the intensity counts for pixels including the object to be identified by the intensity counts for pixels including the diffuse reflector surface to provide a direct measure of reflectivity of a surface of the object to be identified (para 121 &122).
Claims 1, 8-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LaFiandra et al (US 5,716,030).
LaFiandra et al teach in accordance with figures 4-6 of an optical sensing system comprising:
at least one electro-optical sensor (telescope (30) and optical equipment; col 4; lines 12-14) comprising an adjustable field of view at least one reflective member comprising a diffuse reflector surface (24 or 26; fig 2-3; col 3, lines 47-54; col 4, lines 21-30) positioned within the field of view of the at least one electro-optical sensor (telescope (30) and optical equipment); and
at least one controller (even though LaFiandra et al is silent to a controller, it is an inherent part of the system to calculate the calibration data) configured to generate calibration parameters for the at least one electro-optical sensor based on data for at least one exposure detected by the electro-optical sensor when the diffuse reflector surface (26) is within the field of view of the at least one electro-optical sensor (col 4, lines 21-30).
With regard to claim 8, LaFiandra et al teach an arm (door (10) with hinge (20) for moving the position of the reflective member (24 or 26) supporting the at least one reflective member (24 o26), which holds the at least one reflective member a fixed distance from the at least one electro-optical sensor (abstract, lines 1-5).
With regard to claim 9, LaFiandra et al in accordance with figure 5 teach of a protective cover (panel 14 acts as a cover and is used to cover the calibration surface 26) mounted to the at least one reflective member (12) , the at least one protective cover (panel 14) being configured to transition between an extended position, in which the at least one protective cover is over the diffuse reflector surface (26), and a retracted position, in which the at least one protective cover is spaced apart from the diffuse reflector surface exposing the diffuse reflector surface to the field of view of the electro-optical sensor (col 4, lines 18-30).
With regard to claim 14, LaFiandra et al teach at least one temperature sensor (25) configured to detect a temperature of the diffuse reflector surface (24) of the at least one reflective member (14), and wherein the at least one temperature sensor is mounted to the at least one reflective member (14) (col 3, lines 47-57).
With regard to claim 15, LaFiandra et al teach wherein the at least one temperature sensor (25) is spaced apart from the reflective member (adjacent to the temperature sensor (col 4, lines 3-4), the system further comprising a thermally conductive member extending between the diffuse reflector surface and the at least one temperature sensor (25) so that a temperature of the diffuse reflector surface is measured by the spaced apart temperature sensor (25) (col 3, lines 40-47).
With regard to claim 16, LaFiandra et al teach wherein the at least one electro-optical sensor comprises at least one infrared sensor configured to detect infrared radiance (sensor detects infrared light from infrared calibration panel; col 3, lines 47-52), and wherein the calibration parameters for the infrared sensor are based, at least in part, on data detected by the at least one infrared sensor, a temperature of the diffuse reflector surface measured by the at least one temperature sensor (25), and known emissivity of the diffuse reflector surface at the measured temperature (temperature reference for infrared calibration; claim 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waxman et al (US 2018/0266944).
With regard to claim 7, Waxman et al teach in accordance with figure 4 of an optical sensing system comprising:
at least one electro-optical sensor comprising an adjustable field of view (sensor mounted on a pan-tilt unit; para 91); at least one reflective member comprising a diffuse reflector surface (calibration reflector panel such as Spectralon which is a diffuse reflector; para 122) positioned within the field of view of the at least one electro-optical sensor; and
at least one controller configured to generate calibration parameters for the at least one electro-optical sensor based on data for at least one exposure detected by the electro-optical sensor when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor (para 122).
Waxman et al lacks the teaching of the at least one reflective member comprising a diffuse reflector mirror.
Official Notice is taken that the use of diffuse reflector mirrors to produce diffuse reflectance is old and well known in the art.  See In Re Malcolm 1942C.D.589:543 O.G.440.
 It would have been an obvious matter of design choice to use a diffuse reflector mirror instead of a Spectralon diffuse surface, since applicant has not disclosed that the use of diffuse reflector mirrors solves any stated problem, has any specific benefit, or is for any particular purpose and it appears that the invention would perform equally well as a functional equivalent with a diffuse reflector mirror.
Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.   
Reasons for Allowance
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical sensing system comprising:
at least one reflective member comprising a diffuse reflector surface positioned within a field of view of a at least one electro-optical sensor; 
a protective cover mounted to alt lease one reflective member, the at least one protective cover being configured to transition between an extended position, in which the at least one protective cover is over the diffuse reflector surface, and a retracted position, in which the at least one protective cover is spaced apart from the diffuse reflector surface exposing the diffuse reflector surface to the field of view of the electro-optical sensor;
and at least one narrow band illumination source connected to the protective cover, wherein the at least one controller is configured to adjust a position of the field of view of the at least one electro-optical sensor so that the narrow band illumination source is within the field of view, thereby also positioning the at least one reflective member within the field of view of the at least one electro-optical sensor, in combination with the rest of the limitations of claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
August 3, 2021

/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877